Exhibit 4.2 ORDINARY SHARES NUMBER C 3157 Cimatron CIMATRON LIMITED INCORPORATED UNDER THE LAWS OF THE STATE OF ISRAEL THIS CERTIFICATE IS TRANSFERABLE IN NEW YORK, NEW YORK, U.S.A SHARES CUSIPM23798107 SEE REVERSE FOR CERTAIN DEFINITIONS THIS CERTIFIES that SPECIMEN is the Registered Holder of FULLY PAID AND NON-ASSESSABLE ORDINARY SHARES OF NIS 0.10 EACH of Cimatron Limited transferable on the books of the Corporation by the holder hereof in person or by duly authorized attorney upon surrender of this Certificate properly endorsed. This Certificate and the shares represented hereby are issued and shall be held subject to all the provisions of the Memorandum of Association and Articles of Association of the Corporation and all amendments thereto, to all of which the holder by the acceptance hereof assents. This Certificate is not valid unless countersigned and registered by the Transfer Agent and Registrar. IN WITNESS WHEREOF, the Corporation has caused this Certificate to be issued under the facsimile seal of the Corporation. Dated: President and Chief Executive Officer Vice Chairman of the Board of Directors Countersigned and Registered: AMERICAN STOCK TRANSFER & TRUST COMPANY By Transfer Agent and Registrar Authorized Signature
